NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

STEVEN YOUNG,                          Civil Action No. 19cv6149(RMB)

             Petitioner,

       v.                                             OPINION

JAMES SLAUGHTER, Administrator,

             Respondent



BUMB, United States District Judge

       This matter comes before the Court upon Petitioner Steven

Young’s (“Petitioner”) Petition for Writ of Habeas Corpus Under 28

U.S.C. § 2254 (Pet., ECF Nos. 1, 3); Respondent’s Motion to Dismiss

Pet.   on   Timeliness    Grounds   (“Mot.    to   Dismiss,”    ECF   No.   8);

Respondent’s Brief in Supp. of Mot. to Dismiss Pet. for Writ of

Habeas Corpus on Timeliness Grounds          (“Respt’s Brief,” ECF No. 9);

and Petitioner’s Brief in Supp. of Petitioner[’]s Writ of Habeas

Corpus. (“Petr’s Brief,” ECF No. 10.) The Court will determine the

motion on the briefs without oral arguments, pursuant to Federal

Rule of Civil Procedure 78(b).

I.     BACKGROUND

       A Camden County grand jury charged Petitioner with eight

counts, including first-degree aggravated sexual assault, second-

degree sexual assault, first-degree endangering the welfare of a
child, and second-degree endangering the welfare of children.

(Respt’s Brief, Ex. 1, ECF No. 9-2.) On March 19, 2013, Petitioner

pled guilty to Count One, first-degree aggravated sexual assault.

(Id., Ex. 2, ECF No. 9-3.) On June 20, 2013, Petitioner was

sentenced in the New Jersey Superior Court, Camden County, to an

eighteen-year term of imprisonment subject to the No Early Release

Act   (“NERA”),     Megan’s   Law,   and   Parole   Supervision   for   Life,

concurrent to a Burlington County sentence. (Id., Ex. 3, ECF No.

9-4.)

        On October 31, 2013, Petitioner filed an untimely notice of

appeal from his conviction and sentence in the New Jersey Superior

Court, Appellate Division, requesting that the appeal be accepted

as within time. (Id., Exs. 4-6, ECF Nos. 9-5, 9-6, 9-7.) On January

30,   2014,   the    Appellate   Division    dismissed   the   appeal    upon

Petitioner’s request to withdraw. (Id., Exs. 7, 8, ECF Nos. 9-8,

9-9.)

        Petitioner then filed a pro se petition for post-conviction

relief (“PCR”), signed on February 28, 2014, stamped received on

March 14, 2014, and stamped filed on April 30, 2014. (Id., Ex. 9,

ECF No. 9-10.) The PCR court denied Petitioner’s PCR petition by

written opinion and order dated January 19, 2016. (Respt’s Brief,

Ex. 12, ECF No. 9-13.)

        On May 18, 2016, Petitioner filed a notice of appeal from the

denial of his PCR petition in the New Jersey Superior Court,

                                       2
Appellate Division, requesting that the appeal be accepted as filed

within time. (Id., Exs. 13-15, ECF Nos. 9-14, 9-15, 9-16.) On

November 18, 2016, the Appellate Division granted Petitioner’s

motion to file his notice of appeal as within time. (Id., Ex. 16,

ECF No. 9-17.) The Appellate Division affirmed the denial of

Petitioner’s PCR petition on January 8, 2018. (Id., Ex. 17, ECF

No. 9-18.) Petitioner timely filed a notice of petition for

certification with the New Jersey Supreme Court. (Id., Ex. 18, ECF

No. 9-19.) On May 21, 2018, the New Jersey Supreme Court denied

Petitioner’s petition for certification. (Id., Ex. 19, ECF No. 19-

20.)

       On February 19, 2019, this Court received Petitioner’s habeas

petition under 28 U.S.C. § 2254. (Pet., ECF Doc. 1.) The Court

administratively terminated this action because the petition was

unsigned and unaccompanied by the filing fee. (Order, ECF Doc. 2.)

For    the    purpose    of    his   timeliness       argument,     Respondent      uses

February 2, 2019 as the date Petitioner’s habeas petition was

deemed       filed,    based    on    this       Court’s   Order    administratively

terminating the action because the petition was unsigned. (Order,

ECF No. 2.) Upon review of the original petition and the Order

administratively terminating the action, the date February 2, 2019

was a typographical error. The Clerk entered the original petition

on February 20, 2019. The petition was received by the Clerk on

February      19,     2019.    The   envelope      containing      the   petition   was

                                             3
postmarked on February 14, 2019. (ECF No. 1-4.) On March 22, 2019,

the Court reopened this matter when it received Petitioner’s filing

fee and signed petition. (Pet., ECF No. 3.)

II.   DISCUSSION

      A.   Respondent’s Motion to Dismiss

      Respondent   contends   that       Petitioner’s   habeas   petition,

assuming it was filed on February 2, 2019, was filed fifty-two

days late, or giving Petitioner the benefit of the doubt, his

habeas petition was filed five days late. (Respt’s Brief, ECF No.

9 at 10.) Respondent calculates the limitations period as follows.

      Petitioner’s direct appeal concluded on January 30, 2014,

when, pursuant to Petitioner’s request to withdraw his direct

appeal, the New Jersey Superior Court, Appellate Division filed

its Order dismissing Petitioner’s appeal. (Respt’s Brief, Ex. 8,

ECF No. 9-9.) Petitioner did not seek further review on direct

appeal. Petitioner’s one-year limitations period started running

on January 31, 2014. (Respt’s Brief, ECF No. 9 at 14.)

      Petitioner filed a PCR petition, which Respondent submits

should be deemed filed on April 30, 2014, the date it was stamped

“filed”,   eighty-nine   days   into        his   one-year   habeas   time

limitation. (Respt’s Brief, ECF No. 9 at 14; Ex. 9, ECF No. 9-10.)

Respondent submits that even if the prisoner mailbox rule was

applied to Petitioner’s PCR petition, Petitioner failed to provide

any proof that he actually mailed the PCR petition on February 28,

                                     4
2014, other than stating such in his PCR petition’s certificate of

service. (Respt’s Brief, ECF No. 9 at 14-16.) Thus, Respondent

submits Petitioner “filed” his PCR petition on April 30, 2014.

     While      the    PCR   petition    was    pending,   the    remainder   of

Petitioner’s time to file a habeas petition (276 days) was tolled

pursuant to § 2244(d)(2). (Id. at 16.) After the PCR court denied

the petition on January 19, 2016, Petitioner had forty-five days

from January 20, 2016, or until Monday, March 7, 2016, to file a

timely appeal in the New Jersey Superior Court, Appellate Division

under N.J. Ct. R. 2:4-1(a)). (Id.) Petitioner filed an untimely

notice of appeal on May 18, 2016, 72 days late. (Respt’s Brief,

Exs. 13-15, ECF Nos. 9-14, 9-15, 9-16.)

     While appeal of the denial of Petitioner’s PCR petition was

pending in the Appellate Division, the remainder of Petitioner’s

time to file a habeas petition (204 days) was tolled under §

2244(d)(2). (Respt’s Brief, ECF No. 9 at 17.) On January 8, 2018,

the Appellate Division affirmed the denial of Petitioner’s PCR

petition. (Id., Ex. 17, ECF No. 9-18.) Two days later, Petitioner

filed a timely notice of petition for certification, thus no time

had run on the limitations period between the Appellate Division’s

decision and the timely New Jersey Supreme Court filing. (Id., Ex.

18, ECF No. 9-19).

     On   May    21,    2018,   the     New    Jersey   Supreme   Court   denied

Petitioner’s petition for certification. (Respt’s Brief, Ex. 19,

                                         5
ECF No. 9-20.) According to Respondent, Petitioner’s limitations

period began to run on May 22, 2018 and Petitioner had 204 days to

file a timely habeas petition. (Respt’s Brief, ECF No. 9 at 17.)

Thus, his petition was due by December 12, 2018. (Id.) Respondent

used February 2, 2019 as Petitioner’s habeas filing date and found

that it was fifty-two days late. (Id. at 17-18.)

     Additionally, Respondent maintains that Petitioner has failed

to establish any circumstances warranting equitable tolling. (Id.

at 18.) Respondent recognizes Petitioner’s counsel certified that

although the records of the Office of Public Defender, Appellate

Section showed Petitioner’s attorney timely submitted an appeal

package, an appeal was not timely filed due to high volume and

staff shortage. (Respt’s Brief, Ex. 14, ECF No. 9-15.) Respondent

submits, however, that this does not constitute a “rare situation”

where equitable tolling is demanded; rather it is a simple “garden

variety” claim of attorney neglect. (Respt’s Brief, ECF No. 9 at

18-19.)

     Further, Respondent argues that even if this Court were to

find Petitioner’s PCR petition was filed on March 14, 2014, when

it was stamped “received”, his habeas petition would be still have

been filed 5 days late because his habeas clock ran for a total of

370 days, including:

          • 42 days from January 31, 2014, the day after
          his direct appeal was dismissed, to March 14,


                                6
          2014, the day his PCR petition was marked
          received;

          • 72 days from Monday, March 7, 2016, 45 days
          after his PCR petition was denied, to May 18,
          2016, the day he untimely appealed from that
          denial; and

          • 256 days from May 22, 2018, the day after
          the New Jersey Supreme Court denied his
          petition for certification, to February 2,
          2019, the day he filed his habeas petition.

(Respt’s Brief, ECF No. 9 at 18 n.6.)

     B.   Petitioner’s Opposition to Motion to Dismiss

     Petitioner is an inmate at the Adult Diagnostic and Treatment

Center.   (Petr’s   Brief,    ECF   No.   10   at    1.)   Upon   receiving

Respondents' brief, he requested all out-going legal mail receipts

from the mailroom officer where they keep records of all legal

transactions. (Id.) As of the date of Petitioner’s brief, that

information had not been provided to him. (Id.)

     Petitioner     opposes    Respondent’s         calculation    of   the

limitations period as follows. Respondent claims that Petitioner’s

conviction became final for habeas purposes January 30, 2014, and

his one year clock started running on January 31, 2014. (Id.)

Petitioner asserts that because he must rely on the institutional

legal mail system, he could not have received notice of the January

30, 2014 decision on the same day it was issued. (Petr’s Brief,

ECF No. 10 at 1-2.) In other words, Petitioner asserts his direct

appeal was not final until he received notice of the New Jersey


                                    7
Supreme Court’s denial of his petition for certification. (Petr’s

Brief, ECF No. 10 at 1-2.) Petitioner suggests his direct appeal

became final sometime after May 25, 2018, the date the notification

letter to him was signed by Jodie Ferguson of the Public Defender’s

office. (Id. at 2.)

     Furthermore, Petitioner relies on the prisoner mailbox rule

for the date of filing his appeals in the state courts. (Id.) He

asserts his PCR petition was filed on February 28, 2014, the day

he signed his PCR petition and the date on his certificate of

service. (Id.) Petitioner argues the prisoner mailbox rule should

apply even if the New Jersey Supreme Court has not adopted it.

(Id. at 2-3.)

     Petitioner also argues his PCR proceedings were not final on

January 19, 2016, because he did not receive notice of the New

Jersey Supreme Court’s denial of his petition for certification on

the day it was issued by the court. (Id. at 3.) Petitioner notes

that Respondent has not shown when Petitioner received such notice.

(Id.) Petitioner asks this Court to consider that the state courts

never questioned the timeliness of his filings. (Id.)

     C.   Legal Standard

     28 U.S.C. § 2244(d) provides, in pertinent part:

          (d)(1) A 1-year period of limitation shall
          apply to an application for a writ of habeas
          corpus by a person in custody pursuant to the
          judgment of a State court. The limitation
          period shall run from the latest of—

                                 8
                  (A) the date on which the judgment became
                  final by the conclusion of direct review
                  or the expiration of the time for seeking
                  such review;

          . . .

          (2) The time during which a properly filed
          application for State post-conviction or other
          collateral   review   with   respect  to   the
          pertinent judgment or claim is pending shall
          not be counted toward any period of limitation
          under this subsection.

     After a petitioner seeks review from the State’s highest

court,   the   judgment   of   conviction   becomes   final,   and   the

limitations period begins to run after expiration of the 90-day

period for filing a petition for writ of certiorari in the United

States Supreme Court. Swartz v. Meyers, 204 F.3d 417, 419 (3d Cir.

2000). “[F]or a state prisoner who does not seek review in a

State’s highest court, the judgment becomes ‘final’ on the date

that the time for seeking such review expires.” Gonzalez v. Thaler,

565 U.S. 134, 137 (2012).

     A properly-filed application for post-conviction relief tolls

the habeas statute of limitations under 28 U.S.C. § 2244(d)(2).

Pace v. Diguglielmo, 544 U.S. 408, 410 (2005). A “properly filed

application” is one that was: (1) accepted for filing by the

appropriate court officer; and (2) was filed within the time limits

prescribed by the relevant jurisdiction. Artuz v. Bennett, 531

U.S. 4, 8 (2000). “Pending” under § 2244(d)(2) includes the period


                                   9
between a lower court's adverse determination and the prisoner's

filing of a notice of appeal, provided that the filing of the

notice of appeal is timely under state law. Evans v. Chavis, 546

U.S. 189, 191 (2006) (citing Carey v. Saffold, 536 U.S. 214

(2002)).    “[Section]     2244(d)(2)        does       not    toll    the    1–year

limitations    period    during     the      pendency     of    a     petition     for

certiorari” after state postconviction review. Lawrence v. Fla.,

549 U.S. 327, 332 (2007).

      Equitable   tolling    applies         to   the    one-year      statute     of

limitations under 28 U.S.C. § 2244(d) in appropriate cases. Holland

v. Florida, 560 U.S. 631, 645 (2010). Equitable tolling may be

appropriate in circumstances where (1) the defendant has actively

misled the plaintiff; (2) the plaintiff in some extraordinary way

has been prevented from asserting his or her rights; or (3) the

plaintiff has timely asserted his or her rights mistakenly in the

wrong forum. Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999)

(citing United States v. Midgley, 142 F.3d 174, 179 (3d Cir.

1998)). “In non-capital cases, attorney error, miscalculation,

inadequate research, or other mistakes have not been found to rise

to   the   ‘extraordinary’       circumstances      required        for   equitable

tolling.” Fahy v. Horn, 240 F.3d 239, 244 (3d Cir. 2001). “Attorney

miscalculation    is    simply    not   sufficient       to    warrant    equitable

tolling,    particularly     in     the      postconviction         context      where



                                        10
prisoners have no constitutional right to counsel.” Lawrence, 549

U.S. at 336–37.

     C.      Analysis

             1.   Calculation of the limitations period

     The     one-year   habeas   limitations       period   begins   to    run,

pursuant to § 2244(d)(1), when direct review is final. The Supreme

Court has determined that “for a state prisoner who does not seek

review in a State’s highest court, the judgment becomes ‘final’ on

the date that the time for seeking such review expires.” Gonzalez,

565 U.S. at 137.

     Here, Petitioner did not seek review in the New Jersey Supreme

Court on direct appeal. On January 30, 2014, the Appellate Division

dismissed     Petitioner’s   appeal        upon   Petitioner’s   request    to

withdraw. (Respt’s Brief, Exs. 7, 8, ECF Nos. 9-8, 9-9.) In New

Jersey, a petitioner has twenty days after entry of a final

judgment of the Appellate Division to file a notice of petition

for certification with the Clerk of the New Jersey Supreme Court.

N.J. R.A.R. 2:12-3(a). Thus, Petitioner’s direct review became

final on February 20, 2014. See Gonzalez, 565 U.S. at 654 (“[w]e

thus agree with the Court of Appeals that because Gonzalez did not

appeal to the State’s highest court, his judgment became final

when his time for seeking review with the State’s highest court

expired”);    see also Camacho v. Hobbs, 774 F.3d 931, 935 (8th Cir.

2015) (“The holding in Gonzalez extends to ‘state prisoner[s] who

                                      11
do[ ] not seek review in a State's highest court’; it does not

exclude state prisoners who do not seek review because such review

is prohibited by state law or by a plea agreement.”)

     The   habeas   limitations   period   is   tolled,   pursuant   to   §

2244(d)(2), upon a properly-filed application for post-conviction

relief. A “properly-filed” application is one that was filed within

the time limits prescribed by the relevant jurisdiction. Artuz,

531 U.S. at 8. The parties do not agree when Petitioner’s PCR

petition was filed. Respondent argues it was not filed until it

was stamped “filed” on April 30, 2014. Petitioner contends it was

filed on February 28, 2014, the day he signed his PCR petition and

the date on his certificate of service. The Court notes the PCR

petition was stamped “received” on March 14, 2014. (Respt’s Brief,

Ex. 9, ECF No. 9-10.)

     Petitioner urges the Court to apply the prisoner mailbox rule.

In Houston v. Lack, the Supreme Court held that because pro se

prisoners can file notices of appeal only by delivering them to

prison authorities for forwarding to the district court, such

notices are to be considered filed at the moment of delivery to

prison authorities for forwarding to the court clerk. 487 U.S.

266, 276 (1988).

     In Burns v. Morton, the Third Circuit Court of Appeals applied

the prisoner mailbox rule announced in Houston to habeas petitions

and motions under 28 U.S.C. § 2255. 134 F.3d 109, 113 (3d Cir.

                                   12
1998). However, state law determines when a PCR petition is

properly-filed. Merrit v. Blaine, 326 F.3d 157, 162 (3d Cir. 2003).

The New Jersey Supreme Court has not adopted the prisoner mailbox

rule for PCR petitions. See Scott v. Nogan, No. CV 16-5294 (NLH),

2019 WL 1352845, at *2 and n.1 (D.N.J. Mar. 26, 2019) (citing

Oliver v. Lee, No. L-6590-08, 2012 WL 1414081, at *3 (N.J. Super.

Ct. App. Div. Apr. 25, 2012; State v. Culley, 595 A.2d 1098, 1099-

1100 (N.J. Super. Ct. App. Div. 1991) (finding PCR Petition was

not properly filed until stamped “received” by the court)).

     The Court looks to New Jersey law to determine when a PCR

petition is considered to have been filed. New Jersey Court Rule

1:5-6(b) provides, in relevant part:

          (b) What Constitutes Filing With the Court

          Except as otherwise provided by R.        1:6-4
          (motion papers), R. 1:6-5 (briefs), R.    4:42-
          1(e) (orders and judgments), and R.       5:5-4
          (motions in Family actions), a paper is   filed
          with the trial court if the original is   filed
          as follows

          . . .

               (2) In criminal actions in the Superior
          Court, Law Division, with the Criminal
          Division Manager in the county of venue, as
          designee of the deputy clerk of the Superior
          Court; ….

     Here, the PCR petition was stamped “Received” on March 14,

2014. Thus, Petitioner’s PCR petition was “filed” pursuant to N.J.

R. 1:5-6(b)(2) when it was marked “Received” by the Superior Court,


                                13
Law Division, Criminal Division Manager in the county of venue on

March 14, 2014. See State v. Spears, No. A-5208-13T2, 2015 WL

6181474, at *3 (N.J. Super. Ct. App. Div. Oct. 22, 2015) (“Rule

3:22–12(a)(1)'s five–year time limitation begins to run upon the

filing of the JOC,” and “[a] defendant should file his petition

for PCR “with the county clerk where its date of receipt is

routinely recorded.”) (quoting State v. Culley, 250 N.J. Super.

558, 561 (App. Div. 1991)). The habeas limitations period was

tolled on March 14, 2014, after 22 days expired. There were 343

days remaining in the one-year habeas limitations period.

     The PCR court denied Petitioner’s PCR petition on January 19,

2016. (Respt’s Brief, Ex. 12, ECF No. 9-13.) Under New Jersey law,

Petitioner had 45 days to appeal, N.J. Ct. R. 2:4-1(a)(2), causing

his appeal to be due on Monday, March 7, 2016.1 The statute of

limitations began to run on March 8, 2016.

     Petitioner filed a late notice of appeal on May 18, 2016, but

because the Appellate Division granted Petitioner’s motion to file

his notice of appeal as within time, his PCR appeal was properly-

filed. See Merritt v. Blaine, 326 F.3d 157, 162 (3d Cir. 2003)


1“Federal Rule of Civil Procedure 6(a) applies to the AEDPA statute
of limitations.” Wilson v. Beard, 426 F.3d 653, 663 (3d Cir. 2005).
March 5, 2016 fell on a Saturday. Rule 6(a)(1) provides that when
computing time of a period stated in days, exclude the day
triggering the event and “include the last day of the period, but
if the last day is a Saturday, Sunday, or legal holiday, the period
continues to run until the end of the next day that is not a
Saturday, Sunday, or legal holiday.”
                                14
(“to fall within the AEDPA tolling provision, the petition for

state post-conviction review must have been both pending and

‘properly filed’”) (quoting Fahy v. Horn, 240 F.3d 239, 243 (3d

Cir.), cert. denied, Horn v. Fahy, 534 U.S. 944 (2001)). Therefore,

the late notice of appeal tolled the limitations period on May 18,

2016. Id., see also Thompson v. Adm'r New Jersey State Prison, 701

F. App'x 118, 124 (3d Cir. 2017) (“if a state court grants leave

to pursue an out of time appeal, the proper period of exclusion

for § 2244(d) purposes is ‘all time between the filing of the

request to excuse the default and the state court's decision on

the merits (if it elects to excuse the default)’”) (quoting

Fernandez v. Sternes, 227 F.3d 977, 979 (7th Cir. 2000)). Thus,

the limitations period ran for 72 days from March 8, 2016 to May

18, 2016, leaving 271 days remaining of the one-year period.

      The PCR proceedings became final on May 21, 2018, when the

New   Jersey   Supreme   Court   denied     Petitioner’s      petition    for

certification.   (Respt’s   Brief,    Ex.   19,   ECF   No.   9-20.)     Thus,

Petitioner’s limitations period began to run again on May 22, 2018

and expired 271 days later, which fell on Sunday, February 17,

2019. Federal Rule of Civil Procedure 6(a) applies to the AEDPA

statute of limitations. See supra note 1. Thus, Petitioner’s filing

date was extended to Monday, February 18, 2019.

      Petitioner submitted an unsigned habeas petition, received in

this Court on February 19, 2019. (Pet., ECF No. 1.) The envelope

                                     15
containing the petition was post-marked February 14, 2019. (ECF

No. 1-4.) For the envelope to be post-marked February 14, 2019,

Petitioner must have given the petition to prison authorities for

mailing on or before that date. Under the prisoner mailbox rule,

the habeas petition was timely filed on February 14, 2019. Burns,

134 F.3d at 113 (“habeas petition is deemed filed at the moment

[the prisoner] delivers it to prison officials for mailing to the

district court.”) Therefore, the Court will deny Respondent’s

motion to dismiss.

III. CONCLUSION

     For    the   reasons   discussed    above,   Respondent’s   motion   to

dismiss will be denied because the habeas petition was timely

filed. The Court will direct Respondent to file an answer to

Petitioner’s petition for writ of habeas corpus.

An appropriate order follows.



Dated:     November 6, 2019

                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




                                    16
